Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2010                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  141182                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PATRICK MCCARTHY,                                                                                    Diane M. Hathaway,
           Plaintiff-Appellant,                                                                                          Justices


  v                                                                 SC: 141182
                                                                    COA: 295784
                                                                    Oakland CC: 2008-089426-NO
  EDWARD SOSNICK, WENDY L. POTTS,
  KEVIN M OEFFNER, RICHARD M LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J RYAN, BARRY M
  GRANT, MICHAEL J TALBOT, DIANE M
  GARRISON, NANCY J DIEHL, RONALD F
  ROSE, NANCY J GRANT, GOVERNOR OF
  MICHIGAN, ATTORNEY GENERAL, and
  OAKLAND COUNTY CIRCUIT COURT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2010                       _________________________________________
           d0621                                                               Clerk